


EXHIBIT 10.5


FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT


Dated as of September 10, 2015
This FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this “Amendment”) is by and
among ABERCROMBIE & FITCH MANAGEMENT CO., a Delaware corporation (the
“Borrower”), ABERCROMBIE & FITCH CO., a Delaware corporation (the “Parent”), the
Lenders party hereto pursuant to an authorization in the form attached hereto as
Exhibit A (each, a “Lender Authorization”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity, the
“Agent”).
PRELIMINARY STATEMENTS
WHEREAS, the Borrower, the Parent, the lenders party thereto (the “Lenders”) and
the Agent entered into that certain Term Loan Credit Agreement dated as of
August 7, 2014 (as amended hereby and as further amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”); and
WHEREAS, the Borrower and the Parent have requested that the Agent and the
Lenders agree to amend the Credit Agreement as specifically set forth herein
and, subject to the terms of this Amendment, the Agent and the Lenders party
hereto have agreed to grant such request.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.Capitalized Terms. All capitalized terms not otherwise defined in this
Amendment (including without limitation in the introductory paragraph and the
Preliminary Statements hereto) shall have the meanings as specified in the
Credit Agreement.


Section 2.Amendments to Credit Agreement. Subject to and in accordance with the
terms and conditions set forth herein, the Agent and the Lenders party hereto
hereby agree to the following amendments to the Credit Agreement:


(a)amend the definition of “Change of Control” contained in Section 1.01 of the
Credit Agreement by deleting clause (b) thereof in its entirety and replacing it
with the following:


“(b)      the occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Parent by Persons who were neither (i) nominated
or approved by the board of directors of the Parent nor (ii) appointed or
approved by directors so nominated or approved; or”
(b)amend Section 8.01(i) of the Credit Agreement to delete the phrase “or any
other Person” each time it occurs therein.


Section 3.Waiver. Subject to and in accordance with the terms and conditions set
forth herein, the Agent and the Lenders party hereto hereby waive any Default or
Event of Default arising under Section 8.01(i) of the Credit Agreement as a
result of the civil action filed by Eric Gilbert against the Parent, the
directors of the Parent and the Agent in the Common Pleas Court of Franklin
County, Ohio Civil Division, on August 22, 2015, as Case No. 15-CV-007354.





--------------------------------------------------------------------------------



Section 4.Conditions of Effectiveness. The effectiveness of the amendments in
Section 2 and the waiver in Section 3 shall be subject to the satisfaction of
each of the following conditions precedent:


(a)the Agent shall have received counterparts of this Amendment executed by the
Borrower, the Parent, each other Loan Party, the Agent and the Required Lenders;


(b)the representations and warranties of the Loan Parties contained in Section 5
shall be true and correct;


(c)the Borrower shall have paid to the Agent, for the account of each Lender
that executes and delivers a Lender Authorization to this Amendment to the Agent
(or its counsel) on or prior to Noon (Eastern Time) on September 10, 2015, such
amendment fees as previously agreed to by the Borrower and the Agent and
previously disclosed to the Lenders; and


(d)all reasonable out-of-pocket costs and expenses incurred as of the date
hereof by the Agent in connection with the preparation, negotiation, execution
and delivery of this Amendment and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees, charges
and disbursements of legal counsel for the Agent in connection with the
preparation, negotiation, execution and delivery of this Amendment) shall have
been paid by the Borrower.


Section 5.Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants as follows:


(a)The execution, delivery and performance by such Loan Party of its obligations
in connection with this Amendment are within its corporate (or other
organizational) powers, have been duly authorized by all necessary corporate (or
other organizational) action and do not and will not (i) violate any provision
of its articles or certificate of incorporation or bylaws or similar organizing
or governing documents of such Loan Party, (ii) contravene any applicable Law
which is applicable to such Loan Party or (iii) conflict with, result in a
breach of or constitute (with notice, lapse of time or both) a default under any
material indenture or instrument or other material agreement to which such Loan
Party is a party, by which it or any of its properties is bound or to which it
is subject, except, in the case of clauses (ii) and (iii) above, to the extent
such contraventions, conflicts, breaches or defaults could not reasonably be
expected to have a Material Adverse Effect.


(b)Such Loan Party has taken all necessary corporate (or other organizational)
action to execute, deliver and perform this Amendment and has validly executed
and delivered this Amendment. This Amendment constitutes a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


(c)No material consent, approval, authorization or other action by, notice to,
or registration or filing with, any Governmental Authority or other Person is or
will be required as a condition to or otherwise in connection with the due
execution, delivery and performance by such Loan Party of this Amendment, except
such as have been obtained or made and are in full force and effect.


(d)After giving effect to this Amendment, the representations and warranties
contained in each of the Loan Documents are true and correct in all material
respects on and as of the date hereof as though made on and as of such date
(other than any such representations or warranties that, by their terms, refer
to a specific date, in which case as of such specific date).



2

--------------------------------------------------------------------------------



(e)No Default or Event of Default shall exist after giving effect to this
Amendment.


Section 6.Reference to and Effect on the Loan Documents. On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in each of the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment and this Amendment shall constitute a Loan Document.


(a)The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Security Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents, in each case as amended or
converted by this Amendment.


(b)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or the Agent under any of the Loan Documents, nor constitute a
waiver of any other provision of any of the Loan Documents.


Section 7.Reaffirmations. Each Loan Party (a) consents to this Amendment and
agrees that the transactions contemplated by this Amendment shall not limit or
diminish the obligations of such Person, or release such Person from any
obligations, under any of the Loan Documents to which it is a party, (b)
confirms and reaffirms its obligations under each of the Loan Documents to which
it is a party and (c) agrees that each of the Loan Documents to which it is a
party remain in full force and effect and are hereby ratified and confirmed.


Section 8.Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Amendment.


Section 9.Governing Law. This Amendment and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Amendment and the transactions contemplated hereby
and thereby shall be governed by, and construed in accordance with, the law of
the State of New York.


Section 10.Entire Agreement. This Amendment and the other Loan Documents, and
any separate letter agreements with respect to fees payable to the Agent, the
Issuing Lender, each Swingline Lender and/or the Arrangers, constitute the
entire agreement among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.


[Signature Pages Follow]







3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


 
BORROWER:
 
 
 
 
ABERCROMBIE & FITCH MANAGEMENT CO., as
 
Borrower
 
 
 
 
By:
/s/ Everett E. Gallagher
 
Name:
Everett E. Gallagher
 
Title:
Senior Vice President and Treasurer
 
 
 
 
 
 
 
GUARANTORS:
 
 
 
 
ABERCROMBIE & FITCH CO., as Parent and as a
 
Guarantor
 
 
 
 
By:
/s/ Everett E. Gallagher
 
Name:
Everett E. Gallagher
 
Title:
Senior VIce President Tax, Treasury and
 
 
Risk Management and Treasurer
 
 
 
 
 
 
 
A&F TRADEMARK, INC.
 
ABERCROMBIE & FITCH HOLDING
 
CORPORATION
 
ABERCROMBIE & FITCH STORES, INC.
 
HOLLISTER CO.
 
J.M.H. TRADEMARK, INC.
 
J.M. HOLLISTER, LLC
 
GILLY HICKS, LLC
 
ABERCROMBIE & FITCH TRADING CO.
 
HOLLISTER CO., CALIFORNIA, LLC
 
A&F CANADA HOLDING CO.
 
AFH PUERTO RICO LLC, as Guarantors
 
 
 
 
By:
/s/ Everett E. Gallagher
 
Name:
Everett E. Gallagher
 
Title:
Senior Vice President and Treasurer










Abercrombie & Fitch Management Co.
First Amendment to Term Loan Credit Agreement
Signature Page

--------------------------------------------------------------------------------











 
ABERCROMBIE & FITCH PROCUREMENT
 
SERVICES, LLC, as a Guarantor
 
 
 
 
By: ABERCROMBIE & FITCH TRADING CO., its
 
sole member
 
 
 
 
By:
/s/ Everett E. Gallagher
 
Name:
Everett E. Gallagher
 
Title:
Senior Vice President and Treasurer










Abercrombie & Fitch Management Co.
First Amendment to Term Loan Credit Agreement
Signature Page

--------------------------------------------------------------------------------











 
AGENT:
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Agent, on behalf of itself and each Lender pursuant to
 
a Lender Authorization, and as Lender
 
 
 
 
By:
/s/ Peter R. Martinets
 
Name:
Peter R. Martinets
 
Title:
Managing Director










Abercrombie & Fitch Management Co.
First Amendment to Term Loan Credit Agreement
Signature Page

--------------------------------------------------------------------------------



Exhibit A


Form of Lender Authorization and Consent


[See attached]




--------------------------------------------------------------------------------



LENDER AUTHORIZATION AND CONSENT


Abercrombie & Fitch Management Co.
First Amendment to Term Loan Credit Agreement




Wells Fargo Bank, National Association,
as Agent
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services




Re:
First Amendment to be dated on or about September 10, 2015 (the “Amendment”) to
the Term Loan Credit Agreement dated as of August 7, 2014 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Abercrombie & Fitch Management Co., a Delaware
corporation (the “Borrower”), Abercrombie & Fitch Co., a Delaware corporation
(the “Parent”), the Lenders party thereto and Wells Fargo Bank, National
Association, as administrative agent (the “Agent”).



This authorization acknowledges our receipt and review of the execution copy of
the Amendment in the form posted on the Abercrombie & Fitch SyndTrak workspace.
By executing this authorization, we hereby approve the Amendment and authorize
the Agent to execute and deliver the Amendment on our behalf. All capitalized
undefined terms used in this authorization shall have the meanings assigned
thereto in the Credit Agreement.


 
 
 
[Insert name of applicable financial institution]
 
 
 
By:
 
 
Name:
 
 
Title:
 







